Fourth Court of Appeals
                                         San Antonio, Texas
                                               February 6, 2014

                                             No. 04-14-00080-CV

                                        EX PARTE Robert PEREZ

                                    Original Habeas Corpus Proceeding1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

         On February 3, 2014, relator filed an original pro se petition for writ of habeas corpus.
The court has considered relator’s petition and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 6, 2014.



                                                              _________________________________
                                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court




1
  This proceeding arises out of Cause No. 2006EM502404, styled In the Interest of N.P., et al., Children, pending in
the 288th Judicial District Court, Bexar County, Texas, the Honorable Jim Rausch presiding.